Citation Nr: 0418943	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served with the Philippine guerillas from 
December 1942 to December 1945.  He died in October 1996; the 
appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
The RO should ensure that the appellant has been informed of 
her rights under the VCAA, including a general advisement 
that she should submit any evidence in support of her claim 
which she has in her possession, and VA's duty to assist her 
in obtaining any evidence she is unable to obtain on her own.  

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary.

During the veteran's lifetime, service connection was in 
effect for residuals of a gun shot wound to the left arm and 
shoulder, and a 40 disability evaluation was assigned.  The 
veteran's claim of service connection for pulmonary 
tuberculosis was denied.  The veteran had no other service-
connected disabilities.  

The Certificate of Death provides that the veteran's 
immediate cause of death was debility due to senility.

A Medical Certificate dated in June 2001 from the veteran's 
private physician, Dr. Fatalla, stated that he treated the 
veteran for the two years prior to his death.  The veteran 
complained of paralysis in the right upper and lower 
extremities.  He experienced loss of consciousness, and 
although after a few hours he recovered, he was unable to 
move his right upper and lower extremities.  The physician 
diagnosed a cerebrovascular accident secondary to 
hypertension.  The veteran remained bedridden.  His disorder 
was aggravated by senility, and he died in October 1996.

Another Medical Certificate dated in April 2003 from Dr. 
Fatalla stated he issued the veteran's Certificate of Death, 
and noted that the main cause of death was debility due to 
senility.  Dr. Fatalla opined that the gunshot wound that the 
veteran incurred could "only be a very little contributing 
factor to his debility."

In another certification by Dr. Fatalla he stated that the 
veteran "was being service connected in battle injury has 
been materially contribution to cause his death."

The RO should have a VA medical examiner review the entirety 
of the claims file, and provide a medical opinion as to the 
cause of the veteran's death, and whether the veteran's 
service-connected gun shot wound and/or any other incident in 
service caused or contributed to his death.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should also 
advise the appellant of the evidence 
necessary to substantiate her claim, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The entirety of the veteran's 
claims folder should be forwarded to a 
VA medical examiner to review the 
claims folder and provide an opinion as 
to the immediate and/or underlying 
cause of the veteran's death, and 
whether it is at least as likely as not 
that the veteran's service-connected 
gunshot wound and/or any other incident 
in service caused or contributed or was 
etiologically related to the veteran's 
death.  The examiner should also 
address Dr. Fatalla's opinions 
regarding the cause of the veteran's 
death.  If an opinion cannot be 
expressed without resort to 
speculation, the examiner should so 
indicate.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.

3.  The RO should, then, readjudicate 
the appellant's claim of service 
connection for cause of death.  If the 
determination of this claim remains 
unfavorable to the appellant, the RO 
must issue a Supplemental Statement of 
the Case and provide her a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




